DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. This is the initial office action that has been issued in
response to patent application 16/359,728, filed on 03/20/2019.
Claims 1-15 as originally filed, are currently pending and have
been considered below. Claim 1, 8 and 15 are independent claims.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 03/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings filed on 03/20/2019 are accepted by the examiner.
Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer(US 2007/0060099 A1) in view of Mittal(US 2013/0210464 A1)

8. Regarding Claim 1, Ramer discloses, a communication method comprising: causing a processor to:  5activate an application program (Ramer, ¶[0133], The client application interface may be a software program operating through a processor (and operating system. ¶[0246], information stored within the mobile communication facility 102 (e.g., information stored in the memory of the device), or information stored on a database associated with a server. ¶[0141], Various aspects of the assisted query formulation 2400 may be activated or de-activated under user or provider control); acquire identification information of an external wireless device from the external wireless device (Ramer, ¶[0796], In embodiments, mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device.); read, from a memory, function restriction information indicative of presence/absence of restriction of a function 10of the application program associated with the acquired identification information (Ramer, ¶[0223], The user may perceive this as a very fast search or a high bandwidth connection because the search results are presented from local memory. ¶[0184], the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format.); 
Ramer does not explicitly disclose the following limitation that Mittal teaches:
and set an executable function of the application program in accordance with the read function restriction information (Mittal, ¶[0124], The machine-readable medium can contain various sets of instructions, code sequences, configuration information, or other data, which, when executed, cause a processor to perform steps in a method according to an embodiment of the disclosure. Those of ordinary skill in the art will appreciate that other instructions and operations necessary to implement the described implementations can also be stored on the machine-readable medium. The instructions stored on the machine-readable medium can be executed by a processor or other suitable processing device, and can interface with circuitry to perform the described tasks.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramer to incorporate the teachings of Mittal. One of ordinary skill in the art would have been to make this modification in order enhance security features by setting executable functions within the application program read function restriction information.  

9. Regarding Claim 2, Ramer in view of Mittal disclose, the communication method of Claim 1, wherein the function restriction information has a data structure in which the identification information of the wireless device is associated with application information indicative of a name of the application program and a function restriction 20level of the application program (Ramer, ¶[0184], The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format. ¶[0796], In embodiments, mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device. ).

10. Regarding Claim 3, Ramer in view of Mittal disclose, the communication method of Claim 2, wherein when it is determined that the name of the activated application program is included in the name of the application program associated with the acquired identification information, 25the executable function of the activated application program is set in accordance with the function restriction level of the application program associated with the- 26 - identification information of the wireless device (Ramer, ¶[0826], reports may be delivered using email, where the wireless provider 108 provides an email address. The subject of the message may include the name of the report and a timestamp. Reports may also be delivered by FTP, where the wireless provider 108 provides a host name, user name, password and directory name. Reports are then delivered as file drops into the given directory. The filenames include the name of the report, a timestamp and sequence number. ¶[0017],  a computer program product described herein may include computer executable code embodied on a computer readable medium that, when executing on one or more computing devices, performs the step of: delivering a sponsored content item to a mobile communication facility, wherein the mobile communication facility may be associated with a usage history characteristic, wherein the sponsored content item has been selected at least in part based on the usage history characteristic. ¶[0796],  mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device. ¶[0797] Information may be stored pertaining to the web interactions in a database, where a portion of the information comprises identification of at least one mobile communication facility 102 from the plurality of mobile communication facilities and predicts the compatibility of the mobile communication facility 102 with the network content based, in part, on how many content interactions there were. ). 

11. Regarding Claim 6, Ramer in view of Mittal disclose, the communication method of Claim 1, wherein the 15external wireless device transmits the identification information of the external wireless device, and the processor sets the executable function of the application program in accordance with the read function restriction information, only within a range in which the 20processor is capable of receiving the identification information (Ramer, ¶[0060], The mobile search host facilities may be accessed through the Internet, through the wireless provider 108, through the wireless communication facility 104, through other mobile communication facilities 104, or directly from the mobile communication facility 102. As indicated with the dashed lines on FIG. 1, the mobile search host facilities 114, either separately or in combination, may reside locally on the mobile communication facility 102, on the wireless communication facility 104, or on the wireless provider 108, or may be accessible externally through a network, or otherwise accessible, to perform the functions described herein. ¶[0133],The client application interface may be a software program operating through a processor (and operating system) on the mobile communication facility, and the program may facilitate processes used in the mobile communication facility and/or generate information through the display 172. The client application interface may perform a number of functions associated with the processes and devices as described herein.).

12. Regarding Claim 7, Ramer in view of Mittal disclose, the communication method of Claim 1, wherein the executable function of the application program, which is set in accordance with the function restriction information, 25is visualized (Ramer, ¶[0391], Ordering recommended results related to a corrected search query entry 120 based on sponsor information may be done by associating sponsors with key words used in search query entries and/or associating query entries with sponsor content. When a corrected query entry 120 matches a sponsor's keyword(s) or content, that sponsor's information may be prioritized in the search result display, highlighted, or otherwise given visual superiority or other preferential ranking over other content related to the corrected query entry 120. ).

13. Regarding Claim 8, Ramer discloses, a communication apparatus comprising: a processor (Ramer, ¶[0133], The client application interface may be a software program operating through a processor (and operating system) on the mobile communication facility); and  - 27 - a memory, the processor being configured to: activate an application program (Ramer, ¶[0246], information stored within the mobile communication facility 102 (e.g., information stored in the memory of the device), or information stored on a database associated with a server. ¶[0141], Various aspects of the assisted query formulation 2400 may be activated or de-activated under user or provider control); acquire identification information of an external 5wireless device from the external wireless device (Ramer, ¶[0796], In embodiments, mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device.); read, from the memory, function restriction information indicative of presence/absence of restriction of a function of the application program associated with the acquired identification information (Ramer, ¶[0223], The user may perceive this as a very fast search or a high bandwidth connection because the search results are presented from local memory. ¶[0184], the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format.); and  10set an executable function of the application program in accordance with the read function restriction information (Mittal, ¶[0124], The machine-readable medium can contain various sets of instructions, code sequences, configuration information, or other data, which, when executed, cause a processor to perform steps in a method according to an embodiment of the disclosure. Those of ordinary skill in the art will appreciate that other instructions and operations necessary to implement the described implementations can also be stored on the machine-readable medium. The instructions stored on the machine-readable medium can be executed by a processor or other suitable processing device, and can interface with circuitry to perform the described tasks.).

14. Regarding Claim 9, Ramer in view of Mittal disclose, the communication apparatus of Claim 8, wherein the function restriction information has a data structure 15in which the identification information of the wireless device is associated with application information indicative of a name of the application program and a function restriction level of the application program (Ramer, ¶[0184], The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format. ¶[0796], In embodiments, mobile communication  facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device. ).

15. Regarding Claim 10, Ramer in view of Mittal disclose, the communication apparatus of Claim 9, wherein 20when it is determined that the name of the activated application program is included in the name of the application program associated with the acquired identification information, the executable function of the activated application program is set in accordance with the 25function restriction level of the application program associated with the identification information of the wireless device (Ramer, ¶[0826], reports may be delivered using email, where the wireless provider 108 provides an email address. The subject of the message may include the name of the report and a timestamp. Reports may also be delivered by FTP, where the wireless provider 108 provides a host name, user name, password and directory name. Reports are then delivered as file drops into the given directory. The filenames include the name of the report, a timestamp and sequence number. [0017], a computer program product described herein may include computer executable code embodied on a computer readable medium that, when executing on one or more computing devices, performs the step of: delivering a sponsored content item to a mobile communication facility, wherein the mobile communication facility may be associated with a usage history characteristic, wherein the sponsored content item has been selected at least in part based on the usage history characteristic. ¶[0796],  mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device. ¶[0797] Information may be stored pertaining to the web interactions in a database, where a portion of the information comprises identification of at least one mobile communication facility 102 from the plurality of mobile communication facilities and predicts the compatibility of the mobile communication facility 102 with the network content based, in part, on how many content interactions there were.).

16. Regarding Claim 13, Ramer in view of Mittal disclose, the communication apparatus of Claim 8, wherein the external wireless device transmits the identification 15information of the external wireless device, and the processor sets the executable function of the application program in accordance with the read function restriction information, only within a range in which the processor is capable of receiving the identification 20information (Ramer, ¶[0060], The mobile search host facilities may be accessed through the Internet, through the wireless provider 108, through the wireless communication facility 104, through other mobile communication facilities 104, or directly from the mobile communication facility 102. As indicated with the dashed lines on FIG. 1, the mobile search host facilities 114, either separately or in combination, may reside locally on the mobile communication facility 102, on the wireless communication facility 104, or on the wireless provider 108, or may be accessible externally through a network, or otherwise accessible, to perform the functions described herein. ¶[0133],The client application interface may be a software program operating through a processor (and operating system) on the mobile communication facility, and the program may facilitate processes used in the mobile communication facility and/or generate information through the display 172. The client application interface may perform a number of functions associated with the processes and devices as described herein.).
  
17. Regarding Claim 14, Ramer in view of Mittal disclose, the communication apparatus of Claim 8, further comprising a display configured to visualize the executable function of the application program, which is set in accordance with the function restriction information (Ramer, ¶[0391], Ordering recommended results related to a corrected search query entry 120 based on sponsor information may be done by associating sponsors with key words used in search query entries and/or associating query entries with sponsor content. When a corrected query entry 120 matches a sponsor's keyword(s) or content, that sponsor's information may be prioritized in the search result display, highlighted, or otherwise given visual superiority or other preferential ranking over other content related to the corrected query entry 120. ).

18. Regarding Claim 15, Ramer discloses, a non-transitory recording medium having a program recorded thereon that is executable to control a computer of a communication apparatus having a processor- 29 - to: activate an application program (Ramer, ¶[0133], The client application interface may be a software program operating through a processor (and operating system. ¶[0246], information stored within the mobile communication facility 102 (e.g., information stored in the memory of the device), or information stored on a database associated with a server. ¶[0141], Various aspects of the assisted query formulation 2400 may be activated or de-activated under user or provider control); acquire identification information of an external wireless device from the external wireless device (Ramer, ¶[0796], In embodiments, mobile communication facility 102 compatible content may be identified by tracking a plurality of web interactions from a mobile user device and storing information pertaining to the web interaction in a database, where at least a portion of the information comprises identification of the mobile device.);  5read, from a memory, function restriction information indicative of presence/absence of restriction of a function of the application program associated with the acquired identification information (Ramer, ¶[0223], The user may perceive this as a very fast search or a high bandwidth connection because the search results are presented from local memory. ¶[0223], The user may perceive this as a very fast search or a high bandwidth connection because the search results are presented from local memory. ¶[0184], the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format.); and set an Mittal, ¶[0124], The machine-readable medium can contain various sets of instructions, code sequences, configuration information, or other data, which, when executed, cause a processor to perform steps in a method according to an embodiment of the disclosure. Those of ordinary skill in the art will appreciate that other instructions and operations necessary to implement the described implementations can also be stored on the machine-readable medium. The instructions stored on the machine-readable medium can be executed by a processor or other suitable processing device, and can interface with circuitry to perform the described tasks.).

19. Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer(US 2007/0060099 A1) and Mittal(US 2013/0210464 A1) in view of Mikurak(US 2015/0269617 A1)

20. Regarding Claim 4, Ramer and Mittal in view of Mikurak disclose, 
Ramer in view of Mittal does not explicitly teach the following limitations that Mikurak teaches: 
the communication method of Claim 1, wherein the function restriction information includes, as the identification Mikurak, ¶[1072], In one form of the invention, a system of computers store lessons which are transmitted to computers used by students. At intervals, the invention assess the students' progress, and selects appropriate lessons for the student at the time. ¶[1098],  An INTELLIGENT ADMINISTRATOR, IA, taking the form of a system of programs and computer objects, organizes the instructional activity. The IA does the following: examines the PROFILE of each student, selects the proper lessons for each session, administers examinations to the students, updates the PROFILE, and patches up the student with a SUBJECT MATTER EXPERT when necessary. ¶[0321], Many public data networks (PDNs) offer little or no security for communications between users and hosts or other data processing devices within the network, in keeping with the “public purpose” of the network and the desire for accessibility by a large number of actual and prospective users. Where restrictions on access are necessary or desirable, it is customary to assign each authorized user an identification (ID) number or a password, or both, which must be used to gain access to the host).


21. Regarding Claim 5, Ramer and Mittal in view of Mikurak discloses, the communication method of Claim 4, 
Ramer in view of Mittal does not explicitly teach the following limitations that Mikurak teaches: 
wherein the executable function of the application program in the lesson mode is extended, compared to the executable function of the application program in the examination mode (Mikurak, ¶[1502], control information may include executable code (e.g., load modules) that has been certified as acceptable (e.g., reliable and trusted) for use with a specific WAF application, class of applications, and/or a WAF distributed arrangement. This modification (evolution) of control information can occur upon content control information (load modules and any associated data) circulating to one or more WAF participants in a pathway of handling of control information. ¶[1129], a student who has a hearing impairment may require special lessons, as compared with a student having hearing abilities within the norm of a standard population. ¶[1142],  after students in an ordinary school take an examination, many of them congregate and compare opinions on the exam.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramer in view of Mittal to incorporate the teachings of Mikurak. One of ordinary skill in the art would have been to make this modification in order to extend the executable function in the lesson mode and to compare that function in the examination mode. 

22. Regarding Claim 11, Ramer and Mittal in view of Mikurak disclose, the communication apparatus of Claim 8, wherein the function restriction information includes, as the identification information, mode information indicative of one of a lesson mode and an examination mode, and  5the executable function of the application program is set in accordance with the function restriction information associated with the mode information acquired from the external wireless device (Mikurak, ¶[1072], In one form of the invention, a system of computers store lessons which are transmitted to computers used by students. At intervals, the invention assess the students' progress, and selects appropriate lessons for the student at the time. ¶[1098],  An INTELLIGENT ADMINISTRATOR, IA, taking the form of a system of programs and computer objects, organizes the instructional activity. The IA does the following: examines the PROFILE of each student, selects the proper lessons for each session, administers examinations to the students, updates the PROFILE, and patches up the student with a SUBJECT MATTER EXPERT when necessary. ¶[0321], Many public data networks (PDNs) offer little or no security for communications between users and hosts or other data processing devices within the network, in keeping with the “public purpose” of the network and the desire for accessibility by a large number of actual and prospective users. Where restrictions on access are necessary or desirable, it is customary to assign each authorized user an identification (ID) number or a password, or both, which must be used to gain access to the host).

23. Regarding Claim 12, Ramer and Mittal in view of Mikurak disclose, the communication apparatus of Claim 11, wherein 10the executable function of the application program in the lesson mode is extended, compared to the executable function of the application program in the examination mode (Mikurak, ¶[1502], control information may include executable code (e.g., load modules) that has been certified as acceptable (e.g., reliable and trusted) for use with a specific WAF application, class of applications, and/or a WAF distributed arrangement. This modification (evolution) of control information can occur upon content control information (load modules and any associated data) circulating to one or more WAF participants in a pathway of handling of control information. ¶[1129], a student who has a hearing impairment may require special lessons, as compared with a student having hearing abilities within the norm of a standard population. ¶[1142],  after students in an ordinary school take an examination, many of them congregate and compare opinions on the exam.).

Conclusion
24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433